Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and remarks filed on 05/03/22 have been entered and fully considered, but are not found convincing. The grounds of rejection set forth in the previous non-final rejection are maintained; herein; accordingly, this action is made final.
	
35 USC § 103
With regards to the 35 USC § 103 rejection of claim(s) 1, 12, 13, 15, and 17, applicant argues the prior art of record, either alone or in combination, fails to teach or suggest the use of one of video images or lidar images only. Further, applicant argues Zheleznyak does not teach the condition of one or the other of the detection state. Examiner respectfully disagrees. It is to be noted, the applicant should further clarify the claim to make it explicit that only one of the sensor data is used, singularly. The claim limitations recite “on the basis of” but does not explicitly exclude any other information being utilized. The prior art teaches: [D1, [0029]] D1 teaches the object tracking system accordingly the vison based techniques, such as the cameras. [D4, Page 2, [0039-0044]] D4 teaches the frames in which the detector and trackers are unable to operate and the objects position of interest is interpolated with the movement information also being provided from the previously provided information. There is no limitation on further sensor information being used or not used. The claim merely states that the detection can or cannot occur in a particular detection state without excluding further sensor data. Examiner recommends the amendment to recite the particular sensor being the only one used, for example, newly added claim 19. 
Upon review of the amended/clarified claim 1 and similar independent claims, applicant’s claim recites “track a target on a basis of at least one of the captured image that has been captured by an imaging device and non-image sensor information sensed by a sensor that sense the target” and thus requiring only of the conditions to be satisfied. It appears applicant is only requiring one of the tracking of the targets, thus providing a type of “or” statement between each of the trackings on the basis of the captured image, non-image sensor, or synthesizing as it is noted each of the conditions is done dependent in a particular case. Examiner respectfully request applicants clarification if each of the tracking the target limitation. For the official record, examiner is interpreting the claim to require each of the steps to be completed in which the tracking based upon the captured image, non-image information, and synthesizing is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 4 and 8-13, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2011/0135149 A1] in view of D4 [2016/104831 A1] in view of D5 [2012/0237081 A1] in view of D6 [US 2014/0049769 A1].
Claim 1: An information processing apparatus comprising: a circuitry configured to track a target on a basis of at least one of a captured image that has been captured by an imaging device and non-image sensor information sensed by a sensor that senses the target, wherein the circuitry: [D1, [0029]] D1 teaches the object tracking system accordingly the vison based techniques for continually locating the objects in the scene. The image data is captured by the cameras and the sensors in which the data is communicated and the desired data is determined. 

tracks the target on a basis of the captured image in a case where tracking can be performed on a basis of the captured image, [D1, [0029]] D1 teaches the object tracking system accordingly the vison based techniques, such as the cameras.

D1 does not explicitly teach the non-image sensor and the situation where there is a data that cannot be tracked and the combining of the trajectory of the target with another trajectory of the target, however, the limitations are taught as follows: 

tracks the target on a basis of the non-image sensor information in a case where the tracking cannot be performed on a basis of the captured image, and [D4, Page 2, [0039-0044]] D4 teaches the frames in which the detector and trackers are unable to operate and the objects position of interest is interpolated with the movement information also being provided from the previously provided information. 

D1 in view of D4 does not teach the non-image sensor and combining of the trajectory of the target with another trajectory of the target, however, the limitations are taught as follows:

tracks the target by synthesizing a trajectory of the target obtained on the basis of the non-image sensor information during a non-detection state in which the target cannot be detected based on the captured image, and a trajectory of the target detected based on the captured image during a detection state in which the target can be detected based on the captured image. [D6, 0119] D6 teaches the tracking of target information using both an image and non- image sensor. The image sensor can be that one of acquiring video images from a video subsystem and the non-image sensor can be that of the Lidar subsystem. [D1, [0051]] D1 teaches the interpolation of the data in which the missing data points being tracked are derived. 

D1 in view of D4 in view of D6 does not teach the combining of the trajectory of the target with another trajectory of the target, however, the limitations are taught as follows:

[D5, [0025-0026]] teaches the analysis of image data in order to detect an object in the image field. The trajectory is determined and then further combined with the global anomaly decision which is also including the acquired trajectory information in order to determine the normal object movements. It is noted, the terms “to track the target” is imprecise and intended use. The decision on the target being normal could be considered to track the object. The question herein is what is being tracked? The location, position, etc. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1, which utilizes the object tracking system for locating objects within a scene with the teachings of D4, wherein D4 would utilize the data acquired by D1 to recognize the scenario with the inability of the system to determine the object and interpolate the data, with D6, wherein two sensors being that of an imaging and non-imaging sensor could be utilized in the tracking with combined data, further with the teachings of D5, wherein the trajectories determined and found from the image data are combined in order to track the object in determining the movement to be normal or an anomaly. One skilled in the art would have been motivated to modify D1 in this manner in order to provide the additional processing for determining the tracking of the object with regards to the interpolation of the object information as provided in D4, with the teachings of D6 wherein both an image and non-image sensor data is being used, with the teachings of D5 wherein the trajectory information is fused to determine the object movement tracking. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.

Claim 2: The information processing apparatus according to claim 1, wherein the circuitry detects the trajectory of the target to which identification information is assigned, to track the target. [D1, [0029 and 0031]] D1 teaches the object tracking system accordingly the vison based techniques for continually locating the objects in the scene. The continually locating and detecting the object in the scene is considered the detection of the trajectory of the target as this path taken. Further, another embodiment of D1 teaches the identification of the object in the scene. It would have been obvious, at the time the invention was made, to one of ordinary skill in the art to combine the teachings of D1, wherein the image capturing device and sensor device are utilized to acquire data and sense a target within the data with the teachings of the further embodiment wherein the additional processing is to occur in order to assist in the identification of the object in the scene. One skilled in the art would have been motivated to modify the originally described embodiment of D1 in this manner in order to utilize the target detection to ultimately track the target and identify the target. This particular technique would be useful in determining identities when there are multiple object moving around in a cluster, for example in a sports game. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 2.

Claim 4: The information processing apparatus according to claim 1, wherein, after the target enters a non-determination state in which identification information assigned to the target cannot be determined on a basis of the captured image, the circuitry newly assigns identification information to the target on a basis of the non-image sensor information and tracks the target. [D1, [0035]] D1 teaches the identity of objects undergoing occlusion. A common object identification error may be resolved by supplementing a vision-based tracking method with RTLS including one reader. [D6, 0119] D6 teaches the tracking of target information using both an image and non- image sensor. The image sensor can be that one of acquiring video images from a video subsystem and the non-image sensor can be that of the Lidar subsystem.

Claim 8: The information processing apparatus according to claim 1, wherein the circuitry identifies the target on a basis of the captured image and the non-image sensor information. [D1, [0029 and 0031]] D1 teaches the object tracking system accordingly the vison based techniques for continually locating the objects in the scene. The continually locating and detecting the object in the scene is considered the detection of the trajectory of the target as this path taken. Further, another embodiment of D1 teaches the identification of the object in the scene. [D6, 0119] D6 teaches the tracking of target information using both an image and non- image sensor. The image sensor can be that one of acquiring video images from a video subsystem and the non-image sensor can be that of the Lidar subsystem. It would have been obvious, at the time the invention was made, to one of ordinary skill in the art to combine the teachings of D1, wherein the image capturing device and sensor device are utilized to acquire data and sense a target within the data with the teachings of the further embodiment wherein the additional processing is to occur in order to assist in the identification of the object in the scene. One skilled in the art would have been motivated to modify the originally described embodiment of D1 in this manner in order to utilize the target detection to ultimately track the target and identify the target. This particular technique would be useful in determining identities when there are multiple object moving around in a cluster, for example in a sports game. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 8.

Claim 9: The information processing apparatus according to claim 8, wherein the circuitry associates an event detected on a basis of the captured image with an event detected on a basis of ensor information, to identify the target. [D1, [0039-0040]] D1 teaches the event detection in which the identification is done in determination of who is on the field. [D6, 0119] D6 teaches the tracking of target information using both an image and non- image sensor. The image sensor can be that one of acquiring video images from a video subsystem and the non-image sensor can be that of the Lidar subsystem.


Claim 10: The information processing apparatus according to claim 1, wherein the sensor senses a position of the target or movement of the target. [D1, [0026]] D1 teaches the transponder having the positional information derived between the reader and the transponder. It would have been obvious, at the time the invention was made, to one of ordinary skill in the art to combine the teachings of D1, wherein the image capturing device and sensor device are utilized to acquire data and sense a target within the data with the teachings of the further embodiment wherein the additional processing is to occur in order to assist in the identification of the position information. One skilled in the art would have been motivated to modify the originally described embodiment of D1 in this manner in order to utilize the target detection to ultimately track the target and identify the target by use of the positional information. This particular technique would be useful in determining identities when there are multiple object moving around in a cluster, for example in a sports game. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 10.

Claim 11:  The information processing apparatus according to claim 10, wherein the sensor is a position sensor or an inertial sensor. [D1, [0026]] D1 teaches the transponder having the positional information derived between the reader and the transponder.

Claim 12: Claim 12 is rejected for similar reasons as to those described in claim 1.

Claim 13: Claim 13 is rejected for similar reasons as to those described in claim 1.

Claim 15: Claim 15 is rejected for similar reasons as to those described in claim 1. 

Claim 16: The information processing method according to claim 15, wherein identifying the target includes an event detected on a basis of the captured image with an event detected on a basis of the non-image sensor information, to identify the target. [D1, [0039]] D1 teaches the identification on the basis of the camera and reader with respect to multiple players on the sports team. This data I used to track the players, the targets.

Claim 17: Claim 17 is rejected for similar reasons as to those described in claim 1.

Claim 18: The information processing apparatus according to claim 1, wherein the sensor is disposed on the target. [D1, [0005]] D1 teaches the objects under tracking having one of a passive, semi-passive, or active tags.

Claim 19: The information processing apparatus according to claim 1, wherein the non-image sensor information is not used to track the target when eh target is detected in the captured image. [D1, [0029]] D1 teaches the object tracking system accordingly the vison based techniques, such as the cameras. This is vision based, not non-image.


Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2011/0135149 A1]  in view of D4 [2016/104831 A1] in view of D5 [2012/0237081 A1], in view of D3 [2017/0345162 A1], in view of D6 [US 2014/0049769 A1] and further in view of  D2 [US 2015/0125043 A1].

Claim 5: The information processing apparatus according to claim 4, wherein the circuitry judges that the target is in the non-determination state in a case where a distance between the target to which the identification information is assigned and the other target is a less than a predetermined threshold. [D1, [0036]] D1 teaches the target identification is not possible because of an occlusion from the line of sight and distance from targets to another target, however, the prior art does not teach the non-determination state based upon distance. [D3, Figure 3 and [0030-0033]] D3 teaches the utilization of acquired data to be track with respect to two objects of interest. D3 further teaches the utilization of a threshold to determine the distance relationship between the object of interest and the another object of interest. This threshold is compared with respect to a “less than” operator. [D2, [0248]] D2 teaches the information processing system is used to determine the distance between the target object and the imaging device; compare the distance to a predetermined threshold value; and determine that the distance between the target object and the imaging device is inadequate for recognition of a gesture made by the target object when the distance is less than the predetermined threshold value. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1 in view of D4 in view of D5 in view of D6, as described in claim 1, with the teachings of D3 and D2, wherein another condition of non-recognition is determined based upon a distance and being less than a threshold. One skilled in the art would have been motivated to modify D1 in view of D4 in view of D5 in view of D6 in this manner in order to utilize the additional traits of the analysis to determine a non-recognition of the state of the target. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 5.

Claim 6: The information processing apparatus according to claim 5, wherein, in a case where the distance is greater than the predetermined threshold after the target is judged to be in the non-determination state or in a case where the distance is equal to the predetermined threshold or more after the target is judged to be in the non-determination state, the circuitry newly assigns identification information to the target on a basis of the non-image sensor information. Claim 6 is rejected for similar reasons as to claim 5, wherein the non-determination is done. [D3, [0053]] D3 teaches the scenario when the distance is more than or equal to the threshold. Further, [D1, [0036 and 0051]] D1 teaches the interpolation of the data in which the missing data points being tracked are derived. Nevertheless, there is an LOS between this player A and players B. Since the positions of these players are known (either by vision-or RTLS-based methods), the position of the occluded player 432 may be restored using a trilateration technique, for example. Note that in this setting each transponder (the tag attached to each player) is configured to transmit to the reader telemetry (such as TOA) related to both 1) the distance between this transponder and the reader and 2) the distance between this transponder and the other transponders within LOS of it. The distance is the threshold. In a case where a transponder does not have an LOS to the reader, it may transmit its data to the reader via other transponder. 

< Remainder of Page Left Intentionally Blank >
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382. The examiner can normally be reached M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDEEP SAINI/Primary Examiner, Art Unit 2661